     Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 1 of 7. PageID #: 11364



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND


Kevin Keith,                                   :       Case No. Case No. 1:18-cv-634


       -vs-                                    :       Judge Solomon Oliver, Jr.

  Lyneal Wainwright, Warden,                   :       Magistrate Judge James R. Knepp, II

Marion Correctional Institution,
                                               :
       Respondent.
                                    :
______________________________________________________________________________

                        MOTION FOR AN EVIDENTIARY HEARING


       In light of a recent opinion from the United States Court of Appeals for the Sixth Circuit, and

out of an abundance of caution, Kevin Keith hereby moves this Court for an evidentiary hearing on the

factual issues that remain in dispute between the parties. The Sixth Circuit in Clark v. Warden, No.

18-1885, __F.3d__2019 WL 3771890 (6th Cir. Aug. 12, 2019) took issue when the District Court

granted Clark’s successor habeas petition without first holding an evidentiary hearing. Although

the issues in Clark differ from those in Keith’s case, the Sixth Circuit indicated that “[a]s a general

matter, ‘[w]here there is a factual dispute, the habeas court must hold an evidentiary hearing to

determine the truth of the petitioner’s claims.’” Id. at *7 (citing Huff v. United States, 734 F.3d

600, 607 (6th Cir. 2013)). Though Keith believes that in his case, the “violation is ‘clearly

established by the record’ such that ‘an evidentiary hearing would only confirm’ the allegations,”

he acknowledges that there are factual disputes between the parties that may necessitate a

hearing. Clark, 2019 WL 3771890 at *6 (citing Sawyer v. Hofbauer, 299 F.3d 605, 612 (6th Cir.

2002)). It is “well within the district court’s discretion to hold an evidentiary hearing” and “seek”
     Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 2 of 7. PageID #: 11365



the necessary answers. Clark, 2019 WL 3771890 at *9. Accordingly, Keith now moves for an

evidentiary hearing, for the reasons further explained in the accompanying memorandum.

                                                  Respectfully Submitted,

                                                  /s/ James R. Wooley
                                                  James R. Wooley (003850)
                                                  Calland M. Ferraro (0093439)
                                                  Jones Day – Cleveland
                                                  901 Lakeside Avenue
                                                  Cleveland, Ohio 44114
                                                  (216) 586-7345
                                                  jrwooley@JonesDay.com
                                                  cferraro@JonesDay.com
                                                  Trial Attorney

                                                  Zachary M. Swisher (0076288)
                                                  Sybert, Rhoad, Lackey Swisher, LLC
                                                  153 South Liberty Street
                                                  Powell, Ohio 43065
                                                  (614) 785-1811
                                                  zach@law153group.com

                                                  Rachel Troutman (0076741)
                                                  Melissa J. Jackson (0077833)
                                                  Office of the Ohio Public Defender
                                                  250 E. Broad Street, Suite 1400
                                                  Columbus, Ohio 43215
                                                  Rachel.Troutman@OPD.ohio.gov
                                                  Melissa.Jackson@OPD.ohio.gov

                                                  James M. Petro (0022096)
                                                  Attorney-at-Law
                                                  6573 Marissa Loop #405
                                                  Naples, FL 34108
                                                  Jimpetro73@gmail.com

                                                  Counsel for Petitioner




                                              2
     Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 3 of 7. PageID #: 11366



                                    Memorandum in Support

    Kevin Keith maintains that he has met the requisite burden and established the following:

       the factual predicate for his claims could not have been discovered previously through the
        exercise of due diligence;

       the facts underlying his claims, if proven and viewed in light of the evidence as a whole,
        would be sufficient to establish by clear and convincing evidence that, but for
        constitutional error, no reasonable factfinder would have found him guilty of the
        underlying offense beyond a reasonable doubt;

       the state courts unreasonably applied clearly established federal law and made an
        unreasonable determination of the facts in light of the evidence presented; and

       the State suppressed favorable evidence from Keith, and prejudice ensued.

But just recently, in Clark v. Warden, the Sixth Circuit remanded back to the District Court a case

in which the Court had granted a successor habeas petition without holding an evidentiary hearing.

No. 18-1885, __ F.3d__, 2019 WL 3771890, at *7 (6th Cir. Aug. 12, 2019). Keith therefore moves

this Court to grant an evidentiary hearing.

        The district court in Clark granted a successor habeas petition that was based on an affidavit

of a newly discovered eyewitness who described that she saw a man other than the petitioner

commit the murder. Id. at *9. On appeal, the Warden disputed that the new evidence was credible,

argued that the successor habeas standard could thus not be met, and urged the Sixth Circuit to

reverse the District Court and deny the successor habeas petition. Id. at *10. The Sixth Circuit

reversed the District Court’s decision but refused to render an ultimate conclusion: “[T]he State

asks us to resolve a factual, credibility-based dispute before the record necessary to do so has been

developed. We will not bypass what even the State admits is the standard process for establishing

credibility: holding an evidentiary hearing.” Id.

        Keith acknowledges that the majority of the disagreements between the Warden and Keith

concern issues that are not factual disputes within the realm of Clark. The Warden does not contest

                                                    3
      Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 4 of 7. PageID #: 11367



that the evidence at issue is what Keith purports it to be, but rather argues about the significance

of the evidence. In other words, the Warden and Keith simply disagree as to how the evidence

should be interpreted and weighed. See, e.g., Warden’s Sur-Reply, ECF No. 31, PageID 11280

(“Keith overstates the impact of Yezzo’s personnel file and the post-it note reference on the

subpoena he issued at the time of trial.”); id. at 11285 (“None of his prior Brady claims, nor his

newest claims, have gone to the issue of Keith’s guilt or innocence.”); see also id. at PageID 11259-

60.

       While there are a significant number of issues on which the Warden and Keith disagree,

those issues likely can be resolved by looking at the record evidence. For example, the Warden

argued that Keith misled the Court about Rodney Melton having a car that fit the description of

the getaway car with a license plate containing “043.” Warden’s Sur-Reply, ECF No. 31, PageID

11300. The Warden cited a police officer’s testimony from Keith’s trial to support that “Rodney’s

valid plate was ‘JKL218.’” Id. Keith, on the other hand, demonstrated that Melton’s car (fitting

the description of the getaway car) had a license plate with a “043” in it—and that he was using

that 043 plate regardless of whether it was the legally “valid” plate—by pointing to the Pharmacy

Board’s documentation of Melton’s illegal activities around the time of the murders. See Keith’s

Traverse, ECF No. 28, PageID 10979 (citing ROW Appx. ECF No. 20-26, PageID 7970). This

and other disputes are easily reconciled by examining the record, and the Warden otherwise fails

to contest the existence of the evidence on which Keith bases his claims. Thus, unless the Warden

belatedly changes course, Keith will not burden the Court with a hearing on these types of issues,

unless the Court deems it necessary.




                                                 4
     Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 5 of 7. PageID #: 11368



        The Warden does appear, however, to raise a factual dispute regarding the discovery of

the new evidence at issue. She argued that it could have been discoverable earlier through

reasonable diligence and has disputed the date on which Keith actually discovered the evidence.

See ROW, ECF No. 26, PageID 10840–10842; see also id. at PageID 10869 (“Keith asserts he

first learned about his ‘subpoena’ claim when he received a response to his latest public records

request from the police department on February 2, 2017. While the Warden disputes that

assertion, . . . .”). Given this factual dispute, and the Sixth Circuit’s recent guidance that when

“there is a factual dispute, the habeas court must hold an evidentiary hearing to determine the truth

of the petitioner’s claims,” Clark, 2019 WL 3771890, at *7, Keith respectfully requests that the

Court hold an evidentiary hearing to address this issue.

      In addition to the diligence issue, the Warden appears to dispute that Yezzo’s issues and

biases had any bearing on Yezzo’s quality of work. See e.g. ROW, ECF No. 26, PageID 10862

(“[Keith] does not provide any information that Yezzo’s testimony was faulty.”); id. (“Yezzo’s

file was replete with accomplishments and accolades for her scientific work.”). For one, the

Warden’s point is legally irrelevant—Keith’s claim is based on the fact that, if he had access to

Yezzo’s personnel file, cross examination would have rendered Yezzo’s testimony inherently

unreliable in the eyes of the jury. With her testimony thoroughly discredited, and considering all

of the other evidence suppressed over the years, “no reasonable factfinder” would have found

Keith guilty beyond a reasonable doubt. 28 U.S.C. § 2244(b)(2)(B)(ii). In any event, Keith did

provide a plethora of evidence that “Yezzo’s testimony was faulty.” See Keith’s Petition Ex. 24,

ECF No. 1-24 (Expert Report of William J. Bodziak); Keith’s Traverse Ex. 7, ECF No. 28-7

(Expert Report of Sunita Sah). The Warden nowhere attacks the credibility of these expert

witnesses. Nonetheless, to the extent the Court views this issue as the type of factual dispute



                                                 5
        Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 6 of 7. PageID #: 11369



described in Clark and wishes to hear testimony, Keith is happy to address this at the hearing as

well.


                                             Conclusion

         It is “well within the district court’s discretion to hold an evidentiary hearing” and “seek”

the necessary answers. Clark, 2019 WL 3771890 at *9. Keith moves this Court to grant him an

evidentiary hearing to address disputed facts and provide those answers.

                                                    Respectfully submitted,

                                                    /s/ James R. Wooley
                                                    James R. Wooley (003850)
                                                    Calland M. Ferraro (0093439)
                                                    JONES DAY
                                                    901 Lakeside Avenue
                                                    Cleveland, Ohio 44114
                                                    (216) 586-7345
                                                    jrwooley@jonesday.com
                                                    cferraro@jonesday.com

                                                    Zachary M. Swisher (0076288)
                                                    Sybert, Rhoad, Lackey Swisher, LLC
                                                    153 South Liberty Street
                                                    Powell, Ohio 43065
                                                    (614) 785-1811
                                                    zach@law153group.com

                                                    Rachel Troutman (0076741)
                                                    Melissa J. Jackson (0077833)
                                                    Office of the Ohio Public Defender
                                                    250 E. Broad Street, Suite 1400
                                                    Columbus, Ohio 43215
                                                    Rachel.Troutman@OPD.ohio.gov
                                                    Melissa.Jackson@OPD.ohio.gov

                                                    James M. Petro (0022096)
                                                    Attorney-at-Law
                                                    6573 Marissa Loop #405
                                                    Naples, FL 34108
                                                    Jimpetro73@gmail.com

                                                    Attorneys for Petitioner Kevin Keith




                                                  6
     Case: 1:18-cv-00634-SO Doc #: 38 Filed: 08/16/19 7 of 7. PageID #: 11370



                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on August 16, 2019, a copy of the foregoing

Motion for an Evidentiary Hearing was filed electronically with the Court. Notice of this filing

will be sent by operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt. Parties may access this filing through the Court’s system.




                                              /s/James R. Wooley
                                              Attorney for Petitioner




                                                  7
